Citation Nr: 1812903	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-34 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to recognition of the Appellant as the surviving spouse of the Veteran for the purpose of receiving dependency and indemnity compensation benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1945 to February 1948. He died in August 2013. The Appellant is seeking recognition as the Veteran's surviving spouse for the purpose of receiving VA death pension benefits. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2014 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota. 

The Appellant was scheduled for a Central Office hearing in January 2018, but was deemed a no show.  The Board notes that in December 2017 correspondence, the claimant indicated that she would not attend the hearing and gave authorization for her VSO to appear on her behalf. The VSO did not appear for the hearing and neither the claimant nor her VSO have requested a new hearing date. As such, the Board finds that there are no pending hearing requests at this time

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2012); 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1. The Veteran and Appellant married in March 1993. 

2. The marriage is not shown to have been terminated by divorce.

3. The Appellant did not live with the Veteran continuously from the date of marriage to the date of the Veteran's death, but was separated due to no misconduct or procured by the Veteran.



CONCLUSION OF LAW

The Appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of receiving VA death benefits.  38 U.S.C.A. §§ 101, 103 (West 2012); 38 C.F.R. §§ 3.1 (j), 3.5, 3.50 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2017). 

With respect to VA's duty to notify and assist, the record shows that VA has undertaken all necessary notification and development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the appellant nor her VSO has argued otherwise.  

Law and Analysis

For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103 (c); 38 C.F.R. 
 § 3.1(j).

A surviving spouse is defined as (1) a person in a recognized marriage for VA purposes; (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except, as provided in 38 C.F.R. § 3.53 (a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 C.F.R. § 3.50 (b). The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information. Id. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. 
 § 3.102 (2017).

The Board finds the Appellant and the Veteran entered a recognized marriage for VA purposes in March 1993, as their marriage is confirmed by a valid Marriage Certificate from the state of Texas.

The Board finds that the marriage is not shown to have been terminated by divorce or annulment. The Veteran's certificate of death shows that he died in August 2013. On the certificate of death, he is listed as being divorced. However, the Appellant has provided evidence that she and the Veteran were never divorced. Specifically, the evidence includes a June 2016 affidavits from the District Clerks of Harris and Galveston Counties, Texas, which show that there was no divorce, annulment, or dissolution of marriage records found in the District Courts. The evidence also includes a February 2014 letters from V.V. and D.V. In the letters it was noted that the Appellant and the Veteran, although separated, were legally married at the time of the Veteran's death. The evidence also includes a January 1999 eligibility verification report where the Veteran noted that he was separated from his wife. 
Because the Appellant and the Veteran are shown to have entered into a valid marriage, and because there is no evidence of divorce, the Board will resolve reasonable doubt in favor of the Appellant on this question and finds that the Appellant was the spouse of the Veteran at the time of his death.

Next, the Board finds that the Veteran and Appellant did not live together continuously from the date of marriage to the date of the Veteran's death, and were not separated due to the Veteran's procurement or misconduct without fault of the Appellant. There are multiple statements on file discussing the reasons for the marital separation.  Primarily are June 2014 statements for V.V. and D. V. which both indicate that the couple was separated due to medical reasons.

In her August 2014 notice of disagreement, the Appellant contended that she and her husband lived indifferent cities "due to our health." By contrast, in correspondence received in November 2016, the claimant indicated that she and the Veteran had lived in different cities due to work schedules and familial commitments.

Significantly, in a January 1999 eligibility verification report, the Veteran indicated that he provided zero support for his estranged wife. Furthermore, the Veteran's children, who were his power of attorney, have failed to provide discussion indicating the circumstances of their Father's and the claimant's separations. 

The preponderance of the evidence is against the claim and the claim is denied, as the record fails to show that the couple's separation was due to the Veteran's procurement or misconduct without fault of the Appellant.

The Board finds that the Appellant's statements provide competent, credible, and probative evidence showing that she was separated from the Veteran due to her health problems, work schedule and/or his familial commitments. Witness statements have corroborated that the separation was due to health problems. Thus, The Board finds that the separation was not due to the procurement or the misconduct of the Veteran. 

For these reasons, the Board finds that the claimant is not entitled to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits. 38 U.S.C.A. § 101 (3); 38 C.F.R. § 3.50 (b).


ORDER

Recognition of the Appellant as the surviving spouse of the Veteran for the purpose of receiving VA death benefits is denied.





______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


